Filed by First PacTrust Bancorp, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: The Private Bank of California FIRST PACTRUST BANCORP, INC. Moderator: Gregory Mitchell 08-22-12/11:30 a.m. PT Confirmation # 23596145 Page 1 FIRST PACTRUST BANCORP, INC. Moderator: Gregory Mitchell August 22, 2012 11:30 a.m. PT Operator: Good morning, my name is (Joanne) and I will be your conference operator today. At this time, I would like to welcome everyone to the First Pact Bancorp Investor Presentation conference call. All lines have been placed on mute to prevent any background noise. And after the speakers’ remarks, there will be a question and answer session. If you would like to ask a question during this time, simply press star then the number one on your telephone keypad. If you would like to withdraw your question, press the pound key. Thank you. Richard Herrin, you may begin your conference. Richard Herrin: Thank you. Good morning, everyone, and thank you for joining us on today’s conference call. With me on the call today is First PacTrust Bancorp’s Co-CEOs, Gregory Mitchell and Steven Sugarman; our President and CEO of Beach Business Bank and President of the First PacTrust Bancorp, Robert Franko; and David Misch, CEO of Private Bank of California. Also on the call with me is Marito Domingo, our CFO, and John Grosvenor, our General Counsel. Today’s conference call is being recorded and a copy of the recording will be made available later on the company’s Investor Relations Web site. Before I turn it over to Greg and Steve, I would like to remind everyone that as always, elements of this presentation are forward-looking and based on our best use of the world and our businesses as we see them today. Those elements can change as the world changes. Please interpret them in that light. FIRST PACTRUST BANCORP, INC. Moderator: Gregory Mitchell 08-22-12/11:30 a.m. PT Confirmation # 23596145 Page 2 The forward-looking statements in today’s 8K filing also applied to our comments today. That document is available on our firstpactrustbancorp.com Investor Relation Web site, as are other 8Ks filings regarding investor presentation materials and other matters. We will have time for our Q&A at the end of the presentation. And now I turn it over to Greg Mitchell. Gregory Mitchell: Well, thank you very much, Richard. And good morning and good afternoon to all who’ve called. I very much appreciate your interest in PacTrust Bank. And I hope by the end of this call, you share my interest and excitement about some of the things that we were going to chat with you about today. Clearly it’s an exciting day for First PacTrust Bancorp and our shareholders. And I want to begin this call by welcoming our newest members to the First PacTrust Holding Company. First, as many of you know I’ve been working closely with Steve Sugarman since we both joined PacTrust in November of 2011. Steve was also very much instrumental in the initial recapitalization of First PacTrust in – through 2010 and parts of 2011. So he knows our company well. In addition, Steve has headed our Director Strategic Planning Committee and worked with me and really each of our strategic acquisitions and capital raises. So you know my view is and the board’s view is based upon the solid level of growth that we’ve experienced in PacTrust and the numbers of strategic opportunities that exist in the market. We wanted to formalize the working relationship that exist between Steve and I and split the duties of the CEO to reflect on Steve’s expertise in the strategic planning and capital markets activities and others, and giving me additional time to focus on integration and the core activities of the bank. I think this will work well for the benefit of the organization and it’s expected to work well for our shareholders as well. So I’m going to continue to be focusing on bank and holding company activities but don’t think you’re getting rid of me as a result of this split. FIRST PACTRUST BANCORP, INC. Moderator: Gregory Mitchell 08-22-12/11:30 a.m. PT Confirmation # 23596145 Page 3 Additionally, it really delights to welcome John Grosvenor formally to the management team of PacTrust Bank. John is somebody that I’ve known for probably 15 years and have incredibly high regard for. And John will be stepping into the role as General Counsel for First PacTrust Bancorp. The level of capital raises that we’ve been doing, strategic initiatives and other activities, it’s also appropriate for PacTrust to have a strong leader in that position. And I welcome, John and Steve, and think that the company will be well served by having their strength and leadership with the holding company. So now turning to today’s announcement, I think you’ll find on our Web site a PowerPoint presentation covering many of the items that Bob Franko, Dave Misch, and I hope to share with you over the next few minutes. Clearly we’re excited to bring the Private Bank of California into the PacTrust family, merging it into a Beach Business Bank and really at the closing of that transaction, changing the name of Beach Business Bank to the Private Bank of California. Interestingly, once that transaction closes, the Private Bank of California/Beach will hold an excess of $1 billion in assets and First PacTrust on a consolidated basis will exceed $2.2 billion in assets. So, that’s sort of proof of our plan of executing own growth. As part of the deal, we’ll be paying shareholders of Private Bank of California about $50 million. Approximately 25 million of that will be paid in cash and 25 million are shares at First PacTrust common stock valued at $12 a share.
